Title: From George Washington to Edmund Randolph, 15 December 1794
From: Washington, George
To: Randolph, Edmund


          
            (Private)
            Dear Sir,
            Philadelphia Decr 15th 1794.
          
          For the reasons mentioned to you the other day—viz.—the Virginia Assembly being in Session—and a plan being on foot for establishing a Seminary of learning upon an extensive scale in the Federal city—it would oblige me if you and Mr Madison would endeavor to mature the measures which will be proper for me to pursue in order to bring my designs into view, as soon as you can make it convenient to yourselves.
          I do not know that the enclosed, or sentiments similar to them are proper to be engrafted in the communications which are to be made to the Legislature of Virginia, or to the Gentleman who are named as Trustees of the Seminary which is proposed to be established in the federal city, but as it is an extract of what is contained in my Will, on this subject, I send it merely for consideration.
          The shares in the different Navigations to be located, & applied, in the manner which has been the subject of conversations. Yours affectionately
          
            Go: Washington
          
         